Rose, J.
Appeal from an order of the Supreme Court (Kramer, J.), entered July 10, 2003 in Schenectady County, which awarded plaintiff counsel fees on her contempt application.
Following defendant’s failure to comply with certain obligations imposed upon him by a judgment of divorce, plaintiff brought an order to show cause seeking to hold defendant in contempt and for an award of counsel fees. Thereafter, following two days of hearings, Supreme Court found defendant to be in contempt and directed him to return to court for sentencing on March 14, 2003 unless he purged himself of the contempt before that date. Defendant purged himself of the contempt and was not sentenced. In March 2003, plaintiffs attorney submitted a further affidavit requesting counsel fees in the amount of $4,012.50 based upon the considerable work done since the initial filing of the contempt application. Defendant did not oppose the request. Supreme Court awarded counsel fees of $750 and plaintiff now appeals.
Clearly, plaintiff is entitled to an award of counsel fees in connection with her contempt application pursuant to Domestic Relations Law § 237 (c) as defendant’s violation was found to be willful (see Fischer v Fischer, 237 AD2d 559, 561 [1997]; see also Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C237:7, at 26). Supreme Court, however, did not adequately detail the reasoning by which it reduced the award to $750, significantly less than the $4,012.50 requested by plaintiff which was substantiated by time records submitted by her attorney and was not opposed by defendant. Absent any indication in the record of the basis upon which Supreme Court deemed $750 to be a reasonable award (compare Matter of Evans v Board of Assessment Review of Town of Catskill, 300 AD2d 768, 769 [2002]; Ireland v Wilenzik, 296 AD2d 771, 774 [2002]), we are constrained to reverse its order and remit the matter to Supreme Court for further proceedings to determine an appropriate award.
Crew III, J.P., Peters, Carpinello and Kane, JJ., concur. Ordered that the order is reversed, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.